DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 7, all of the prior art of record fails to teach or suggest the limitation of claim 1, a vehicle control device comprising: an external sensor configured to acquire environmental information around a host vehicle; and an electronic control unit configured to: control the host vehicle so that the host vehicle travels along a target travel trajectory; detect an adjacent preceding vehicle that is traveling in a first adjacent lane which is a lane adjacent to a lane in which the host vehicle is traveling, based on detected information provided by the external sensor; acquire environmental information on at least one of a road side and a second adjacent lane, which is another lane, different from the lane in which the host vehicle is traveling and the first adjacent lane, the second adjacent lane being disposed on an opposite side of the first adjacent lane than the lane in which the host vehicle is traveling in a width direction, and being further away from the host vehicle than the first adjacent lane; and generate the target travel trajectory of the host vehicle so as to move the host vehicle away from the adjacent preceding vehicle in the width direction, within the lane in which the 2host vehicle is traveling, based on the environmental information on the at least one of the road side and the second adjacent lane, wherein the environmental information includes information on whether there is another preceding vehicle in the second adjacent lane, wherein the electronic control unit is further configured to determine whether the second adjacent lane has the wherein the electronic control unit is further configured to, upon a determination that the another preceding vehicle is in the second adjacent lane, generate the target travel trajectory of the host vehicle such that the target travel trajectory of the host vehicle is disposed a first distance away from the adjacent preceding vehicle in the width direction, and upon a determination that the second adjacent lane does not have the another preceding vehicle therein, generate the target travel trajectory of the host vehicle such that the target travel trajectory of the host vehicle is disposed a second distance away from the adjacent preceding vehicle in the width direction, the first distance being greater than the second distance. The combination taken with the claims not listed limitations may be patentable emphasizing the underlined limitation.
The closest prior art Hayakawa (US20100318263A1) discloses when an obstacle is sensed on a side of a vehicle, the future position of the vehicle after a prescribed time is predicted. When the predicted vehicle future position reaches a prescribed lateral position in the lane width direction, a decision to start a control is made, and the vehicle is controlled in a direction to prevent it from coming too close to the obstacle. If a state occurs in which the obstacle is sensed after not being sensed (i.e., it is first sensed), a decision to start the control is suppressed.
Another close prior art Hiroyuki (US20180086338) discloses when a host vehicle makes a lane change from a first lane into a second lane, an approach suppression control unit of a travel assist device monitors whether or not another vehicle, which is traveling in a third lane existing on an opposite side from the first lane with the second lane interposed therebetween, is making a lane change into the second lane. In the case it is determined that the other vehicle is making a lane change from the third lane into the second lane, the approach suppression control unit implements an approach suppression control for suppressing the host vehicle and the other vehicle from approaching each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shinji (JP2019061703A) teaches to provide a travel support device which allows appropriate guidance control of a moving object and data structure of map data to be used for the travel support device. A travel support system 1 supports travel of a vehicle 2, and guides the vehicle 2 from a first section to a third section based on travel increase information associated with third section data even when the vehicle 2 is a first vehicle or a second vehicle. An information control part 3 rectilinearly guides the vehicle from the first section to a second section based on hill-climbing increase information associated with the third section data when the vehicle 2 is the first vehicle, and guides the vehicle 2 from the first section to the third section based on the hill-climbing increase information associated with the third section data when the vehicle 2 is the second vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665